Decree unanimously modified, on the law and the facts and in the exercise of discretion, to the extent of increasing the attorneys’ fees allowed objeetants-appellants to $5,000, and is otherwise affirmed, with costs to parties filing briefs in this court, payable out of the residuary trusts. The distinction between shares of stock distributed as a result of a stock split-up and a stock dividend has been authoritatively defined by the courts (Matter of Fosdick, 4 N Y 2d 646, 653; Matter of Horrmann, 3 A D 2d 5). In the absence of language in the will in this case more clearly manifesting a contrary treatment, the authorities cited are controlling. Under all the circumstances, however, objeetants-appellants are entitled to an allowance of attorneys’ fees in a greater amount than that allowed by the Surrogate. Concur — Botein, P. J., Breitel, Valente, Eager and Steuer, JJ.